Citation Nr: 0620531	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  06-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 
30 percent for headaches. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral flat feet. 

4.  Entitlement to an initial compensable disability rating 
for bilateral tinea pedis. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1971.  He also had a period of active duty for training from 
April to September 1961.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which granted service connection and 
assigned the present ratings for the disorders on appeal.

The appellant, in his 1971 initial claim for VA compensation 
benefits, raised claims for entitlement to service connection 
for a skin rash and residuals of a right leg injury.  Since 
these issues have never been developed or adjudicated by the 
RO, they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In June 24, 2006 correspondence, the appellant requested a 
"Travel Board hearing", a hearing at a local VA office 
before the Board of Veterans' Appeals (Board) on the issues 
on appeal, in lieu of his scheduled Board hearing using 
videoconferencing techniques.  As the correspondence arrived 
at the Board after the certification of appeal, the Board 
determined that good cause for the delay was shown.  
38 C.F.R. § 20.1304(b)(ii).  Accordingly, the hearing must be 
scheduled.  See generally 38 U.S.C.A. § 7107 (West 2002).  
Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2004).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and should be notified of the 
hearing date.

Thereafter, whether the requested hearing is held or, 
alternatively, the veteran withdraws his hearing request, the 
case should be returned to the Board for further appellate 
consideration in accordance with the usual procedures.  By 
this action, the Board intimates no opinion as to the 
ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


